NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        AUG 13 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 19-50246

                Plaintiff-Appellee,              D.C. No. 3:16-cr-00730-H-1

  v.
                                                 MEMORANDUM*
MARTEL VALENCIA-CORTEZ,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                             Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

       Martel Valencia-Cortez appeals from the district court’s judgment and

challenges the 78-month sentence imposed upon remand following his jury-trial

conviction for assault on a federal officer, in violation of 18 U.S.C. § 111, and

bringing in aliens for financial gain, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii).



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Valencia-Cortez first contends that the district court erred in treating his

assault offense as a felony under U.S.S.G. § 2A2.2 because a rock is not a deadly

or dangerous weapon for purposes of 18 U.S.C. § 111(b). We disagree. Otherwise

“innocuous” objects can be deadly or dangerous if they are used in a manner that is

capable of causing death or serious injury. See United States v. Anchrum, 590 F.3d

795, 801-02 (9th Cir. 2009). The evidence supports the jury’s determination that

the rock in this case was used in a manner that threatened serious injury to the

federal officer. Accordingly, the district court properly treated Valencia-Cortez’s

offense as a felonious assault under U.S.S.G. § 2A2.2. Contrary to Valencia-

Cortez’s argument, Bond v. United States, 572 U.S. 844 (2014), is not “clearly

irreconcilable” with our precedent interpreting § 111(b). See Miller v. Gammie,

335 F.3d 889, 900 (9th Cir. 2003) (en banc).

      Valencia-Cortez next contends that the district court erred by imposing an

official victim enhancement under U.S.S.G. § 3A1.2(b). The district court did not

abuse its discretion in imposing the enhancement because the record showed that

Valencia-Cortez’s assault against the federal agent was motivated by his desire to

evade arrest. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir.

2017) (en banc) (stating standard of review); United States v. Rivera-Alonzo, 584

F.3d 829, 836 (9th Cir. 2009) (official victim enhancement warranted where “a



                                          2                                     19-50246
defendant knows that the victim is a federal officer and then assaults the officer in

an attempt to get away or evade capture”).1 Valencia-Cortez’s argument that the

district court procedurally erred and violated Federal Rule of Criminal Procedure

32 by failing to provide a fuller explanation for the enhancement is unavailing.

The court’s reasons for the enhancement can be inferred from the presentence

report (“PSR”) and the record. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc). Moreover, Valencia-Cortez did not object to any facts in the

PSR, including the facts asserted in support of the official victim enhancement.

See United States v. Carter, 219 F.3d 863, 866 (9th Cir. 2000) (in the absence of

objections to factual statements made in the PSR, Rule 32 does not require specific

fact-finding in support of a sentencing enhancement).

      AFFIRMED.




1
  We do not decide whether Valencia-Cortez is correct that the 6-level
enhancement had to be supported by clear and convincing evidence because the
evidence here was sufficient to support the enhancement under a preponderance or
clear and convincing evidentiary standard.

                                          3                                    19-50246